Citation Nr: 1011423	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-31 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility in 
June 2007.


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Medical Center in Memphis, Tennessee 
issued in July 2007.  

The appeal is REMANDED to the VA Medical Center (VAMC) in 
Memphis, Tennessee.  VA will notify the Veteran if further 
action is required.


REMAND

The Veteran is seeking reimbursement for emergency medical 
care expenses incurred at St. Bernard's Medical Center in 
Jonesboro, Arkansas in June 2007 after the Veteran 
experienced an acute myocardial infarction.  The Veteran 
contends that he was initially treated for his acute 
myocardial infarction on June 1, 2007 at the Randolph County 
Medical Hospital, and when it became necessary to transfer 
him to another medical facility, he requested a transfer to 
the VA Medical Center in Memphis, Tennessee.  The Veteran 
further reports that when officials from Randolph County 
Medical Center contacted the Memphis VA Medical Center, they 
spoke with several VA physicians, who advised that there were 
no available cardiac intensive care unit beds and that the 
Memphis VA Medical Center was in "diversion," and the 
Veteran should therefore be diverted to St. Bernard's Medical 
Center.  

The Board notes that when adjudicating a claim for payment or 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for non-VA medical care received at a private 
facility.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  This is 
a factual, not a medical, determination.  

The Veteran's claims file fails to document any effort to 
ascertain whether the authorization for treatment that the 
Veteran described took place.  This should be accomplished as 
set out below.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any records related 
to the Veteran (whether medical or 
administrative )from the Memphis VA 
Medical Center for June 2007, as could 
reflect discussion between VA Medical 
Staff and the medical staff at Randolph 
County Medical Center regarding 
appropriate placement and care of the 
Veteran for his June 2007 myocardial 
infarction.  If no such records are found 
to exist, that fact should be documented.  

2.  With any assistance necessary from the 
Veteran, the VAMC should attempt to obtain 
the Veteran's private treatment records 
from the Randolph County Medical Center 
for emergency care treatment received in 
June 2007.

3.  Following completion of the above, the 
agency of original jurisdiction should 
again review the record.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration if appropriate. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


